Bishop, J.
The capital stock of savings banks organized and doing business under the laws of this State is to be assessed to the bank. Code, section 1322. That the assessment is to be made on the basis of the actual value of the stock, deducting real estate otherwise assessed, and that no further assessment shall be made as for moneys and credits, is clearly the thought of Code, section 1324. Accepting such to be the law, the record before us presents but one question which demands consideration at our hands: Where the capital stock of a savings bank has been listed, and an assessment made by the proper assessor, may the county treasurer, upon *516finding that the assessment so made and returned is less than the actual value of the stock, enter an assessment based upon the difference between the assessed value and the real value as found by him? It is conceded that the power does not exist unless conferred by Code, section 1374, supplemented by chapter 50, page 33, of the Acts of the Twenty-Eighth General Assembly. By the Code section it is provided that the treasurer shall make assessments when apprised that property subject to taxation has been withheld, overlooked, or from any other cause not listed and assessed. The later act provides, among other things, for the manner of giving notice, etc. Clearly, the purpose of the statute, and the sole purpose thereof, was to provide the means whereby property which had escaped the attention of the assessor or had been withheld from his knowledge might be added to the assessment rolls, and made to bear its just share of the public burdens. It was not intended to have any application to those cases where property, the subject of taxation, has been entered on the assessment books — in other words, has not been withheld, overlooked, or from any other cause not listed. ¡■Certainly it was not intended to constitute the treasurer a reviewing officer in respect of the work the assessor was elected to do. The law makes him the judge of property values, and his work is subject to review only by the board of equalization. The effect of the decree in this case, if approved, would be to arm county treasurers with the authority to go over the assessment rolls, and, upon giving notice, change any or all assessments made to correspond with his judgment as to values. We are agreed that no such course of proceeding is authorized by the statute. The stock of the bank having been duly entered upon his books by the assessor, and his work having been approved by the board of equalization, the assessment becomes a finality. This conclusion has support in the following cases: Snell v. Ft. Dodge, 45 Iowa, 564; Galusha v. Wendt, 114 Iowa, 597; Beresheim v. Arnd, 117 Iowa, 83.
*517It follows from what we have said that the decree of the trial court must be, and it is, reversed.